Citation Nr: 1824037	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  04-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to September 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2004 and March 2011 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection. 

By way of procedural history, the Board notes that the Veteran's claim of service connection for an acquired psychiatric condition has been previously remanded and ultimately denied by the Board in August 2011.  The Veteran, thereafter, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2012, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case to the VA.  Subsequently, the Board remanded the Veteran's claim for further development in accordance with the JMR. The claim has been returned to the Board along with the Veteran's claim of entitlement to service connection for hypertension.

Also as a preliminary matter, the Board notes that the Veteran was scheduled to present testimony at a Board videoconference hearing before a Veterans' Law Judge (VLJ) in November 2015.  However, the Veteran's representative notified the Board that the Veteran could not make the hearing, and requested such to be rescheduled at a later time.  Subsequently, in a January 2016 letter prior to any action taken by the Board or the VA the Veteran, through his representative, withdrew his request for a rescheduled hearing, and provided additional evidence and arguments in lieu of a hearing. 

The Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and hypertension were most recently before the Board in March 2016 and July 2017, wherein the Veteran's claims were remanded for additional development and due process considerations.  A supplemental statement of the case was most recently issued in March 2018.  The case was returned to the Board for appellate consideration.  



FINDINGS OF FACT

1.  The most probative evidence of record establishes a diagnosis of PTSD based on the Veteran's claimed stressor in service sexual assault, and provided clinical support for markers that corroborate the Veteran's in service assault.

2.  Hypertension was not manifest in service or within one year of separation, and was not incurred or related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, such as hypertension, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Acquired Psychiatric Disorder, to Include PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2015) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  

In the present case, the Board finds the opinions of the June 2015 VA examiner and the June 2016 report of Dr. B. to be the most probative evidence as to the Veteran's diagnosis of PTSD, the stressor event that triggered it, and corroboration of his in service trauma.  Specifically, Dr. B's report is thorough, his diagnosis of PTSD and corroboration of the stressor events is based on clinical testing, review of the record,  and an in person interview with the Veteran.  He noted that the Veteran had markers in service to support his stressor of sexual assault in the form of the onset of enuresis and his repeated periods of AWOL. Moreover, Dr. B. explained why the July 2015 examiner's opinion that discounted the Veteran's assertions were inconsistent with medical literature and knowledge regarding victims of sexual assault who often do not report their assault for years, if ever, and remain uncomfortable and unwilling to address it.

The Board acknowledges the 2017 VA examinations that found that the Veteran did not meet the diagnostic criteria for PTSD, but the Board finds that Dr. B.'s findings are more probative. As noted, they are based on multiple clinical tests, clinical experience with victims of sexual assault, a review of the record, and  an in depth interview with the Veteran. Accordingly, the Board finds that the preponderance of the evidence supports the award of service connection for PTSD.

Hypertension

Based on the evidence of record, the Veteran's claim of service connection for hypertension must be denied.

Here, no hypertension was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed hypertension during service or within one year of separation.  38 C.F.R. § 3.303(b).  In this case, there is no evidence of hypertension or other cardiovascular symptomatology during active duty.  The Board points out that the Veteran denied experiencing high blood pressure at his August 1971 separation examination, and evaluation of the Veteran's cardiovascular system was normal; his separation examination report reflects that the Veteran's blood pressure was 110/72.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Veteran's medical history does not establish a manifestation of hypertension within one year of separation and certainly does not establish that any disability was manifest to a compensable degree within one year of separation.  More specifically, according to available treatment records and the Veteran's own statements, the Veteran's hypertension did not have its onset until 1998 at the earliest.  The September 2017 VA examination report indicates that a review of the Veteran's treatment records reflects that "[i]nformation received from Fountain Correctional
Facility on April 16, 2008 shows the onset of hypertension on July 1, 1998."    In short, the evidence fails to establish the presence of pathology during service or within one year of separation. Thus, there is no evidence to satisfy the first element of service connection, in service incurrence. 

Moreover, the evidence fails to establish a nexus between his current diagnosis of hypertension and his active service. As noted, there was no diagnosis of hypertension within one year of separation, so a nexus cannot be presumed. Further, the weight of the evidence reflects that the Veteran's hypertension is unrelated to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of hypertension prior to 1998.  The March 2017 and September 2017 VA examination reports clearly conclude that the Veteran's hypertension was less likely than not related to the Veteran's service.  According to the March 2017 and September 2017 VA examiners, the Veteran's hypertension is not likely to be related to his service given the extensive passage of time between service and his diagnosis with hypertension.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish that the Veteran's hypertension is related to his service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's hypertension to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the September 2017 VA examination report and the clinical evidence of record.  The VA examiner's opinion, that the Veteran's hypertension is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau, supra.

In this regard, the Board points out that the opinion of the September 2017 VA examiner was specific, and well-reasoned.  The VA examiner found that the Veteran's current hypertension did not have onset during service and was unrelated to any event, illness, or injury in service.  The VA examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's hypertension is related to service.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Entitlement to service connection for hypertension is denied. 






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


